Title: To George Washington from James Anderson, 7 November 1798
From: Anderson, James
To: Washington, George



Sir
Mount Vernon 7 Novr 1798

Inclosed are the reports of last week I am just now Arranging And fixing the Stock in Winter Quarters, When I shall be able to take a correct Account And send in my next for Your information.
Nothing new since Your departure And every part of the work is carrying on in the Order You direct—The Ditchers are employed in making good the weak places of the Mill Race before they begin to the division fence in the Meadows.
The frost is very intense for this season And the drought continues

And at all the Farms we are geting in the Corn and shall embrace this faverable opportunity to have it secured.
There are no Accounts of Parkinson, nor any further Advice from Sims who engaged to let me hear of Genll Lee on His Arrival in Town, And I will pospone the forwarding of the Letter to Major Harrison untill I find what can or will be done in the purchase, Our Mill can do nothing in the Grinding of Wheat. And I am picking up some small parcels But the price advances at Dumfries 9/ to 9/6 p. Bushel It will be doing me a faver to collect account of the prices of Wheat & flour to the Northward, And the Opinion of the probable demand for flour. Docter Stewart will have his Wheat ready next Week When I will send our own Craft or hire a Schooner according to the State of the Weather. If this Settled frost continues open Crafts will do. And if it changes into thaw I must hire—It is not the exposure to wett that I am affraid of in Thaw but that Gales at this season often do happen When the Weather is changeable. All at this House are Well, And beleive me with the greatest respect to be Sir Your most Obedt Humble Sevt

Jas Anderson

